[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]INJUNCTION
1. The defendants are permanently enjoined from discharging or directing, supervising or controlling the discharge of water, substances, materials into the waters of the State without a permit issued by the plaintiff, pursuant to Conn. Gen. Stat. § 22a-430, from the Acme Electro-Plating Co., Inc. facility located at 63 Myrtle Avenue, Stamford, CT ("site").
2. a) Within 30 days of the entry of judgment and for a period of five (5) years, the defendants shall submit monthly certifications to the plaintiff on the attached form sent to:
    Richard Mason, Assistant Director DEP/Bureau of Water Management Permitting, Enforcement, Remediation Division 79 Elm Street Hartford, CT 06106
b) The monthly submissions are due within thirty (30) days of the end of the month from which the certification is offered. E.g., the monthly certification for November, 1995 is due on or before December 30, 1995.
c) The obligation to submit the monthly certification shall be extinguished upon the defendants' written submission to the plaintiff at the address in ¶ 2.a) of this judgment that the defendants have ceased business operations at the site.
Aurigemma, Judge
ACME ELECTROPLATING, INC. CT Page 978-A 63 MYRTLE AVENUE STAMFORD, CONNECTICUT
CERTIFICATION FOR COMPLIANCE WITH PERMANENT INJUNCTION FOR MONTH OF _____________ 199_
CERTIFICATE BY COMPANY REPRESENTATIVE NAME OF PERSON MAKING CERTIFICATE FOR ACME ELECTROPLATING:
_________________________________ (please print)
I certify under penalty of law that, to the best of my knowledge and belief, the following statement is true and accurate. I am aware that there are significant penalties for submitting false information, including the possibility of fine and imprisonment for knowing violations. I have personally reviewed the operations at above referenced facility prior to each submission of this certification to the Department of Environmental protection.
1. There have been no discharges to waters of the state as defined below, from Acme electroplating, Inc. during the month identified above, with the exception of domestic sewage discharges to the Stamford Sewerage system, and stormwater
Signed ___________________________            Dated ________________
CERTIFICATION BY CONSULTANT FOR ACME ELECTROPLATING
NAME OF CONSULTANT MAKING CERTIFICATION:
___________________________________ (please print) Address:
______________________________ ______________________________
P.E. License: _____________________ (if applicable)
I certify under penalty of law that, to the best of my knowledge and relief, the following statements are true and accurate. I am aware that there are significant penalties CT Page 978-B for submitting false information, including the possibility of fine and imprisonment for knowing violations. I have: personally inspected the above referenced facility prior to each submission of this certification to the Department of Environmental Protection.
Date of inspection related to this certification ________________.
1. There was no discharge to waters of the state as defined below, from the Acme Electroplating, Inc. Bite, on the above date, with the exception of domestic sewage discharge to the Stamford Sewerage Systems, and stormwater runoff.
2. There was no evidence that any discharge has occurred since my previous inspection, with the exception of domestic sewage to the Stamford Sewerage System, and stormwater runoff.
3. All wastewater treatment and control equipment is functioning properly and is being maintained properly. I have reviewed all individual components of the wastewater treatment system and the closed loop treatment system, as well as all PH and ORP control and alarm equipment.
4. All potential drain outlets to the Stamford Sewerage System are permanently sealed with concrete or are welded shut with the exception of the drains from the toilets or hand washing sinks in bathrooms. As part of my inspection, I have carefully inspected all floor trenches in the buildings, and have traced all wastewater piping from the process areas to the treatment system to insure that no leaks or bypasses are present.
5. The flow meters on the municipal water supply and the on-site well supply serving the site are present and functioning properly. Flow records for process operations associated with acme electroplating, Inc. only, for each operating day since my last inspection, are present and complete. the flows do not include water used for other purposes.
6. Upon careful consideration of the flow records, the operational records of the wastewater treatment system and closed loop system, and my observations of the operations, I have determined that all equipment is being operated properly and there is no evidence that process wastewaters or other wastes other than domestic sewage have been or are being discharged from the site or buildings. CT Page 978-C